Citation Nr: 0001665	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a headache 
disorder.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

6.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 (1999) for a period of hospitalization in 
November and December 1995.  

7.  Entitlement to a compensable evaluation for fibrocystic 
disease of both breasts.  

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a neck injury C5-C6, including chronic muscular 
strain superimposed on degenerative instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


INTRODUCTION

The appellant had active service from April 1979 to June 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO).  In that 
determination, the RO declined to reopen previously denied 
claims of service connection for leg, hip, and back 
disorders; denied claims of service connection for post-
traumatic stress disorder (PTSD), a stomach disorder, and 
migraine headaches; denied a claim for a temporary total 
evaluation for a period of hospitalization under 38 C.F.R. 
§ 4.29; denied a claim for a compensable evaluation for 
fibrocystic disease of both breasts; and granted a 10 percent 
evaluation (increased from noncompensable) for residuals of a 
neck injury C5-C6, including chronic muscular strain 
superimposed on degenerative instability.  The appellant 
perfected an appeal as to each of these determinations, 
including the 10 percent evaluation assigned to the cervical 
spine disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (claimant presumably seeks maximum benefit allowed). 

As discussed below, the additional evidence received since 
March 1985 regarding the claim of service connection for a 
bilateral hip disorder is new and material.  Thus, the issue 
is as styled on the title page of this decision.  

The RO developed for appellate review the issue of whether 
new and material evidence was submitted to reopen a claim of 
service connection for a bilateral leg disorder.  In a March 
1983 rating decision, the RO denied the claim of service 
connection for leg pain and cramps and was notified of that 
determination in an April 5, 1983 letter from the RO.  In May 
1983, she filed a notice of disagreement with other 
determinations addressed in the March 1983 rating decision, 
but failed to indicate any disagreement with the denial of 
service connection for leg pain and cramps.  In an August 
1983 statement, however, she indicated that the muscles in 
her calves developed knots and swelling and alluded to 
injuries in the lower legs during service.  This statement, 
liberally construed and coming within one year of 
notification of the March 1983 adverse rating decision, is a 
valid notice of disagreement.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (notice of disagreement must be 
filed within one year of notice of decision).  Thus, the 
March 1983 rating decision denying service connection for leg 
pain and cramps is not final and the Board does not have 
jurisdiction to determine whether new and material evidence 
has been submitted to reopen the claim.  Action required to 
redress this procedural error is set forth in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disorder was denied by decision in March 1983; the appellant 
was notified by the RO thereof on April 5, 1983; she did not 
initiate an appeal of that issue.  

2.  The additional evidence concerning a back disorder 
received into the record after March 1983 is not probative 
and material, nor does it bear directly and substantially on 
the specific matter at hand.  

3.  The claim of entitlement to service connection for a 
bilateral hip disorder was denied by Board decision in March 
1985.  

4.  The additional evidence concerning a bilateral hip 
disorder received into the record after March 1985 is new and 
material, as it bears directly and substantially on the 
specific matter at hand.  

5.  No competent evidence has been submitted linking the 
post-service findings of a bilateral hip disorder to service.  

6.  Competent evidence has been submitted linking the post-
service findings of a stomach disorder to service.

7.  Competent evidence has been submitted linking the post-
service findings of a headache disorder to service.

8.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The claim for service connection for a bilateral hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for a stomach disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim for service connection for a headache disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Final Back and Bilateral Hip Claims

A.  Pertinent Law and Regulations

In a March 1983 rating decision, the RO denied the 
appellant's claim of service connection for a back disorder 
and a bilateral hip disorder.  She filed an August 1983 
statement that could be construed as a notice of disagreement 
with the denial of the back claim.  However, in an April 1984 
statement she informed the RO that she was "canceling" her 
claim for a back disorder.  That communication is a valid 
withdrawal of the claim under 38 C.F.R. § 20.204(c).  The 
March 1983 rating decision became final at the expiration of 
the one-year period following the April 5, 1983 notice of 
that determination.  The appellant did perfect an appeal as 
to the claim of service connection for a bilateral hip 
disorder, which was denied by the Board in a March 1985 
decision.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7105(c).  

Final decisions, whether of the Board or the RO, may not be 
reopened in the absence of new and material evidence.  If new 
and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

In a September 1995 statement, the appellant filed claims to 
reopen these determinations.  The RO declined to reopen the 
prior final decisions in a May 1996 rating decision.  The 
appellant disagreed, and the RO developed the claims for 
appellate review.  

The analysis required to adjudicate the application to reopen 
the previously denied claims requires three steps as set 
forth in Elkins v. West, 12 Vet. App. 209, 214 (1999).  VA 
must (1) determine whether the [appellant] has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; (2) if new and material evidence has been presented, 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 12 Vet. App. at 206-07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  New evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if it provided a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince the Board to alter its rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  The reopening standard provides for judgment as 
to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  

The new and material evidence must be presented or secured 
since the time the claim was finally disallowed on any basis.  
Evans, 9 Vet. App. at 285.  The newly presented evidence need 
not be probative of all the elements required to award the 
claim, but only as to each element that was a specified basis 
for the last disallowance.  Id. at 284.  Prior evidence of 
record is important in determining whether evidence is new 
for purposes of deciding whether to reopen a claim.  Id.  

B.  Back Disorder

At the time of the March 1983 rating decision, the evidence 
of record included the service medical records.  These 
records showed that the appellant complained of low back pain 
following a fall in November 1979.  Mild low back strain 
without radiculopathy was noted.  She was given a physical 
profile with low back strain.  January and March 1980 service 
clinical record entries showed a normal back and a back 
examination within normal limits, respectively.  In August 
1980, she complained of extreme low back pain for three days, 
with mild spasm and no radiation.  A March 1981 separation 
examination included her complaints of recurrent back pain 
and showed a normal back clinical evaluation.  The examiner 
noted as history low back pain that was muscular in origin.  
Thereafter, a May 1981 clinical record entry indicate 
sacroiliac strain and a June 1981 entry noted minimal low 
back pain muscular in origin.  VA examinations in January and 
February 1983 included diagnoses of history of back pain and 
recurrent low back pain without explanation.  An x-ray of the 
lumbar spine was normal.  

In March 1983, the RO denied the claim because the evidence 
did not show any link between a current back disorder and 
that shown in service.  The additional evidence of record 
received after the March 1983 rating decision includes the 
following:

? Transcripts of a November 1983 hearing and an April 
1997 hearing, at which the appellant testified that 
she injured her low back in a fall down a flight of 
stairs in service.  She also attributed the current 
back condition to strenuous running required during 
her service.  

? A March 1983 private x-ray report showing no 
significant abnormalities of the lumbar spine and an 
undated private clinical record revealed complaints 
of low back pain.  

? VA physical therapy records in January and February 
1995 indicating that the appellant received physical 
therapy for right paraspinal muscle spasm in the 
lumbar region.  

? VA hospital records in November and December 1995 
noting that the appellant had low back pain secondary 
to degenerative arthritis.  

? A March 1985 clinical record entry showing chronic 
radiating low back pain.  

? A September 1987 clinical record indicating acute low 
back pain secondary to degenerative joint disease, a 
January 1995 clinical record revealed low back pain 
and paraspinal muscle spasm, and an October 1995 x-
ray report noted mild arthritic changes at the lower 
lumbar spine.  

? Private clinical records from July 1989 to February 
1996 noting treatment for low back pain and a history 
of a fall in 1979.  

? An article from THE MERCK MANUAL discussing 
fibromyalgia.  

? Private clinical records from March 1996 to April 
1997 showing treatment for low back pain and a 
history of a fall in 1979.  

? VA clinical records from July through October 1997 
indicating a history of back injury in 1979, low back 
pain and arthritic changes with disc bulging at L4-
S1, and physical therapy prescribed to address these 
symptoms.  

None of this additional evidence even discusses a potential 
link between the current findings and service, the basis for 
the prior denial in March 1983.  The March 1983 private x-ray 
report and an associated private clinical record showed no 
more than simply complaints of low back pain; neither record 
included any discussion as to a link to service.  The March 
1985 private clinical record entry noted low back pain and 
did not connect that pain to service.  VA hospital and 
physical therapy records in September 1987 and in 1995 
indicated various current symptomatology, but did not link 
those symptoms to service.  Because none of these records 
included any discussion of the etiology of the current back 
symptoms, they cannot serve as material evidence to reopen 
the claim.  

Several of the records received after March 1983 include 
discussion of the appellant's history of a fall during 
service in 1979.  Private clinical records from July 1989 to 
April 1997 showed treatment for low back pain and a noted 
history of a fall in 1979.  VA clinical records from July 
through October 1997 also showed a history of back injury in 
1979.  The service medical records include documentation of a 
fall in November 1979 and resulting mild low back strain.  
Thus, the history of this fall is not new evidence.  Most 
importantly, these private and VA clinical records only note 
this history of a back injury in 1979.  They do not indicate 
that the 1979 fall was the etiologic source of the 
appellant's current back symptoms.  Thus, these records 
cannot serve as material evidence to reopen the claim.  

The only remaining evidence presented to reopen the claim is 
a copy of an article from THE MERCK MANUAL discussing 
fibromyalgia and the appellant's contentions and arguments at 
the November 1983 and April 1997 hearings.  The evidence of 
record does not refer to fibromyalgia.  Thus, the article 
from THE MERCK MANUAL is not material to the claim.  As to the 
appellant's contentions, her testimony in November 1983 and 
April 1997 simply duplicates the contentions advanced at the 
time of the March 1983 rating decision.  Moreover, even if 
these contentions and arguments were new and material, 
thereby reopening the claim, statements prepared by lay 
persons ostensibly untrained in medicine generally cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant possesses this requisite 
expertise.  Thus, her testimony as to the etiology of her 
back symptomatology cannot serve as competent medical 
evidence to well ground the claim.  

Since the additional evidence presented since March 1983 is 
not probative on the element of the claim forming the basis 
of the prior denial, it is not material.  Thus, the 
appellant's application to reopen the previously denied claim 
of service connection for a back disorder is denied.  

With new and material evidence not having been submitted, 
this is where the analysis must end.  VA cannot reach the 
question of whether the claim is well grounded.  Barnett, 
83 F.3d at 1383-84.  Nor, without determining if the claim is 
well grounded, may VA exercise its statutory duty to assist 
the claimant in developing facts pertinent to the claim.  
Morton v. West, 12 Vet. App. 477, 485 (1999).  However, VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a claim.  Graves v. 
Brown, 8 Vet. App. 522 (1996).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1996 statement of the case and in the 
September 1997 and July 1999 supplemental statements of the 
case in which the appellant was informed that the reason for 
the denial of the claim was the lack of evidence connecting 
the back symptomatology to service.  Thus, to the extent 
possible, VA has complied with its obligations under 
38 U.S.C.A. § 5103(a).  

C.  Bilateral Hip Disorder

At the time of the Board's March 1985 decision, the evidence 
relevant to the right hip claim included the service medical 
records.  Clinical records from May to July 1979 showed that 
the appellant complained of bilateral hip pain secondary to 
running.  A bone scan and x-ray were normal.  A September 
1979 record noted hip stress and poor physical conditioning.  
A January 1980 x-ray showed a slight irregularity of the 
pubic symphysis.  A March 1980 examination was normal.  A May 
1980 record showed pain in the pelvic girdle and discounted 
any dislocation.  A March 1981 separation examination 
revealed the appellant's complaints of swelling for the 
previous two years and a normal musculoskeletal clinical 
evaluation.  

Also before the Board in March 1985 was the following:

? January and February 1983 VA examinations, which 
included a diagnosis of history of hip pain.  

? A March 1983 private clinical record that described 
an x-ray of the pelvis as showing no significant 
abnormality.  

? The transcript of a November 1983 hearing, at which 
the appellant testified that she was placed on 
physical profile during service and was informed that 
she would probably require artificial hip joints.  

The Board denied the claim in March 1985, finding that the 
evidence of record did not show a current bilateral hip 
disorder.  The additional evidence received after March 1985 
included the following:

? A November 1985 VA x-ray of the hips showing mild 
arthritic changes and no disease demonstrated.  

? A December 1985 private clinical record diagnosing 
bilateral hip arthrosis.  

? A September 1987 VA clinical record noting a history 
of hip pain for seven years and an assessment of 
osteoarthritis of both hips.  An x-ray showed minimal 
degenerative spurring.  

? An October 1987 VA clinical record indicating minimal 
osteoarthritis of both hips.  

? A June 1996 statement by the appellant's mother, who 
stated that the appellant's hip symptoms were due to 
drills conducted during her military service.  

? VA hospital records in November and December 1995 
indicated that the appellant had arthritis in her 
hips.  

? The transcript of a hearing in April 1997, at which 
the appellant testified that she had a bilateral hip 
disorder that was related to a fall in 1979 and to 
the activities required of her during her active 
service.  

? VA clinical records in July 1997 showed mild 
degenerative joint disease involving the hips.  

The Board denied the claim in its March 1985 decision because 
the evidence did not show a current bilateral hip disorder.  
The additional evidence received since then, summarized 
above, indicates that the appellant was treated for arthritis 
of both hips.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Evans, 9 Vet. App. at 284.  Since the 
Board denied the claim based on a lack of evidence of a 
current disorder, and the additional evidence addresses that 
basis, the additional evidence is new and material.  Thus, 
the appellant's application to reopen the claim is granted.  

II.  Service Connection Claims

A.  Pertinent General Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, arthritis 
and "other organic diseases of the nervous system" (such as 
headaches) manifest to a degree of 10 percent within one year 
from the date of termination of such service shall be 
presumed to have been incurred in service, even without 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
causation cannot constitute competent medical evidence).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  

B.  Bilateral Hip Disorder

Because the appellant has submitted new and material evidence 
to reopen the claim of service connection for a bilateral hip 
disorder, the Board must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim is well grounded.  Only then may the 
Board then proceed to evaluate the merits of the claim.  
Winters, 12 Vet. App. at 206-07.  

The evidence summarized above with respect to a bilateral hip 
disorder contains competent medical evidence of a current 
bilateral hip disorder.  VA and private clinical records 
prepared from 1985 through 1997 indicate that the appellant's 
hips have undergone arthritic changes over the years.  This 
evidence satisfies the initial element of a well-grounded 
claim.  In addition, the service medical records indicate 
that the appellant complained of bilateral hip pain and 
swelling, that examiners noted hip stress, and that an x-ray 
showed slight irregularity of the pubic symphysis.  This 
evidence satisfies the second element of a well-grounded 
claim.  

As for the third element of a well-grounded claim, requiring 
competent medical evidence linking the current disorder to 
service, the evidence of record is silent.  Despite the 
complaints and symptomatology noted in the service medical 
records, the separation examination in March 1981 showed a 
normal musculoskeletal clinical evaluation.  January and 
February 1983 VA examinations, conducted about 18 months 
after separation from service in June 1981, included only a 
diagnosis of history of hip pain; there was no finding of 
current symptomatology.  The March 1983 pelvis x-ray showed 
no abnormality.  Thus, the first finding of hip 
symptomatology after service was noted in a November 1985 x-
ray report showing mild arthritic changes.  

The key consideration here is whether the remaining evidence 
links the arthritic changes noted in November 1985 to service 
or the one-year period after separation from service.  The 
December 1985 private clinical record, the October 1987 
VA clinical record, the November and December 1995 VA 
hospital records, and the July 1997 VA clinical records all 
showed arthritic findings, but none addressed whether those 
findings were related to service.  The September 1987 VA 
clinical record as well included a finding of arthritic 
changes, but also contained a notation of a history of hip 
pain for the previous seven years, which would place the 
onset of the pain in about 1980 during service.  This 
evidence, though, represents information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment by that examiner.  Therefore, it cannot constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  Thus, to the extent that this clinical 
record based a finding on a recitation by the appellant of 
her own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.  

The only remaining evidence concerning the etiology of the 
bilateral hip disorder is the June 1996 statement by the 
appellant's mother and the appellant's own testimony at 
hearings in November 1983 and April 1997.  However, because 
the record does not show that the appellant or her mother 
possess medical expertise, this material cannot constitute 
competent medical evidence to render a claim well grounded.  
Espiritu, 2 Vet. App. at 494-95.  

For these reasons, the evidence of record does not satisfy 
the third and final element of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1996 statement of the case and in the 
September 1997 and the July 1999 supplemental statements of 
the case in which the appellant was informed that the reason 
for the denial of the claim was the lack of evidence linking 
a bilateral hip disorder to service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

C.  Stomach Disorder

The first element of a well-grounded claim requires competent 
medical evidence of a current stomach disorder.  A May 1996 
VA clinical record noted that the appellant had irritable 
bowel syndrome.  October 1996 VA clinical records also noted 
irritable bowel disorder with reflux and upper abdominal 
pain.  March 1997 VA clinical records indicated that she had 
stomach problems and a history of irritable bowel syndrome.  
These findings satisfy the initial element of a well-grounded 
claim.  

The second element of a well-grounded claim requires lay or 
medical evidence of a disease or injury in service.  The 
service medical records indicate that the appellant 
complained of abdominal pain, epigastric discomfort, and 
constipation.  These symptoms were resolved with use of Milk 
of Magnesia.  A clinical record entry also indicated a 
possible stomach ulcer.  An upper gastrointestinal series and 
x-ray of the abdomen showed no abnormalities, although a 
barium enema indicated a redundant colon.  The separation 
examination in March 1981 revealed a normal abdomen clinical 
evaluation and continuing complaints of stomach problems and 
coughed up blood.  The findings of abdominal pain, epigastric 
discomfort, constipation, and a possible stomach ulcer 
satisfy the second element of a well-grounded claim.  

As for the third element of a well-grounded claim, requiring 
competent medical evidence linking the current findings to 
those in service, a September 1981 VA clinical record, within 
three months after separation from service, noted abdominal 
and epigastric pain and chronic constipation.  The impression 
was irritable bowel syndrome.  A February 1987 VA clinical 
record noted that the appellant complained of constipation.  
A December 1987 VA clinical record showed findings of 
diarrhea and stomach cramps.  A January 1991 private 
emergency room report showed complaints of abdominal pain; 
assessment of constipation and possible re-entry 
gastroenteritis.  March 1991 VA clinical records indicated 
abdominal complaints and gastroenteritis.  A January 1994 VA 
clinical record noted abdominal pain.  January 1994 VA 
hospital records included a diagnosis of gastroenteritis, a 
normal upper gastrointestinal series, and possible mild ileus 
secondary to gastroenteritis.  February to June 1994 VA 
clinical records noted irritable bowel disorder versus 
inflammatory bowel syndrome.  An October 1995 VA clinical 
record showed complaints of abdominal pain and a diagnosis of 
reflux esophagitis.  November to December 1995 VA hospital 
records indicated constipation.  An April 1996 upper 
gastrointestinal series was normal.  An October 1996 VA 
clinical record indicated that the appellant had complained 
of upper abdominal pain "for years".  

The information on these documents does not actually link the 
current findings to service.  The October 1996 VA clinical 
record indicated that the appellant complained of abdominal 
pain "for years", but that vague phrase does not 
necessarily indicate a link to service ending more than 15 
years earlier.  Thus, this evidence does not satisfy the 
third element of a well-grounded claim.  See Epps, 126 F.3d 
at 1468.  However, a claim may also be well grounded if the 
condition is observed during service or during any applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
In this case, the evidence summarized above traces the 
appellant's stomach symptomatology from service through 1997, 
thereby satisfying the third element of a well-grounded 
claim.  

VA has a statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  Actions 
pursuant to that obligation are addressed in the Remand 
section below.  

D.  Headache Disorder

The record includes VA and private treatment records noting 
the appellant's complaints of headaches, variously 
characterized as migraine, vascular, or tension, thereby 
satisfying the first element of a well-grounded claim.  
Although the service medical records silent as to migraine or 
other types of headaches, the record does indicate that the 
appellant fell and injured her cervical spine, a disorder 
that has been granted service connection.  She argues in an 
April 1997 hearing that her headaches are related to service, 
including the fall in service resulting in a cervical spine 
disability.  These findings of such a fall in service satisfy 
the second element of a well-grounded claim.  

As for the third element of a well-grounded claim, the record 
includes several clinical documents relating the headache 
symptomatology to the service-connected cervical spine 
disorder resulting from the fall in service.  For example, a 
private clinical record in December 1992 revealed upper back 
and neck pain causing headaches.  In addition, VA neurologic 
examination in March 1996 revealed continuing headaches that 
began in service, probably at least partly associated and/or 
cause by the cervical spine disability; a May 1996 VA 
physical therapy records showed therapy to the cervical spine 
helped to relieve the headaches; and a September 1996 VA 
physical therapy record showed that the length of the 
headaches was lessened by performing neck stretching 
exercises and that the headaches were secondary to stress and 
posture.  While an April 1996 neurological consultation 
report indicated that there was no definite causal 
relationship between the mixed tension vascular headaches and 
the fall in service, the other evidence suggests such a 
relationship and is sufficient to satisfy the third element 
of a well-grounded claim.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (secondary service connection claim well 
grounded with medical evidence supporting alleged causal 
relationship between service-connected disorder and disorder 
for which secondary service connection is sought).  

VA has a statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  Actions 
pursuant to that obligation are addressed in the Remand 
section below.  

E.  PTSD

A well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  The November to 
December 1995 VA hospital discharge summary included a 
diagnosis of PTSD based on a history of sexual assault.  The 
appellant maintains that she was traumatized when her former 
spouse assaulted her during service.  The truthfulness of 
this evidence must be presumed when determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This evidence satisfies the three elements of a 
well-grounded claim for PTSD.  Because the claim is well 
grounded, VA has a statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
Actions pursuant to that obligation are addressed in the 
Remand section below.  


ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the application to reopen the March 1983 rating 
decision is denied.  

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hip disorder, the application to reopen the March 1985 Board 
decision is granted.  

Entitlement to service connection for a bilateral hip 
disorder is denied.  

Entitlement to service connection for a stomach disorder is 
well grounded.  

Entitlement to service connection for a headache disorder is 
well grounded.  

Entitlement to service connection for PTSD is well grounded.  


REMAND

Leg Pain and Cramps

As noted in the Introduction to this decision, the RO's March 
1983 rating decision denying the appellant's claim of service 
connection for a disorder characterized as leg pain and 
cramps is not final because an August 1983 statement 
constitutes a valid notice of disagreement.  The RO has not 
issued a statement of the case as to this issue.  
Accordingly, a remand for this action is necessary.  See 
38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. App. 238 (1999).



Stomach Disorder and Headaches

As noted above, the appellant has presented competent 
evidence showing that the claims of service connection for a 
stomach disorder and a headache disorder are well grounded.  
Because these claims have not been addressed by 
VA examinations designed to determine the nature and etiology 
of the disorders, they are remanded for such examinations.  

PTSD

The appellant maintains that her former spouse sexually 
assaulted her during her period of service in the Federal 
Republic of Germany in 1980.  She stated in various documents 
and testified at her April 1997 hearing that her former 
spouse raped her on at least two occasions.  She did not 
assert that she ever engaged in combat.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 1999, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

The provisions of VA ADJUDICATION MANUAL M21-1 (M21-1) dealing 
with PTSD are substantive rules and the equivalent of VA 
regulations.  Cohen (Douglas), 10 Vet. App. 128, 139 (1997).  
In cases where available records do not provide objective or 
supportive evidence of the alleged in-service stressor, it is 
necessary to develop for this evidence.  M21-1, Part III,  
5.14b(3).  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
As to personal-assault PTSD claims, M21-1, Part III,  5.14c 
specifies particular requirements.?  

Service personnel records indicate that the appellant and her 
former spouse married in Germany in January 1980.  She 
testified that after six weeks of marriage, he raped her.  
She noted she did not report this incident.  She also stated 
that in the summer of 1980 he raped her anally and that a 
military physician, Dr. Walker, treated her for injuries 
resulting from that incident.  She also testified that 
Dr. Walker called her former spouse's commander, but the 
record is silent as to what action, if any, that commander 
took.  She further reported that her former spouse was 
arrested in December 1980 by German police and later tried in 
the U.S. military justice system on charges of rape and 
murder of multiple German nationals.  The appellant indicated 
she testified at her former spouse's courts-martial and, as 
far as she knew, he was still serving a sentence at a 
military prison in Leavenworth, Kansas.  She stated the 
German police beat her during the arrest of her former 
spouse.  She also testified that her former spouse locked her 
in her apartment and would not let her out, resulting in her 
missing assigned duty, an offense for which she was punished.  

In a March 1996 VA PTSD Questionnaire, the appellant noted 
that German police questioned and interrogated her 
extensively because they thought she might be an accomplice.  
She also reported that there were no private treatment 
records relevant to her claim.  

The service medical records include documentation from 
enlistment through separation.  Service clinical records 
showing treatment by Dr. Walker, beginning in October 1980 
and ending in April 1981, contain no reference to injuries or 
treatment as described by the appellant.  

The service personnel records include copies of counseling 
and nonjudicial punishment records.  In June 1980, the 
appellant was counseled for a lack of motivation.  In 
September 1980, she was punished for failing to report to an 
appointed place.  In response, she contended that the duty 
roster was not posted prior to her being excused for medical 
reasons.  In October 1980, she was again punished for failing 
to report to an appointed place.  In December 1980, she 
received a letter of reprimand for missing duty.  In February 
1981, she again was counseled for a lack of motivation.  
These documents do not refer to her claimed stressors.  

In a June 1996 statement, the appellant's mother wrote 
regarding her relationship with the appellant during service.  
She indicated that after the former spouse's arrest, she 
spoke to the appellant by telephone often and also exchanged 
letters with her.  She also noted that in 1995 the appellant 
began speaking more openly about her experiences in service.  
Amplification by the appellant's mother may assist the 
appellant's claim.  On remand, the RO should ask the 
appellant's mother to fully discuss the nature and subjects 
of the telephone conversations between her and the appellant 
during the appellant's service, particularly the treatment of 
the appellant by her former spouse.  In addition, the RO 
should ask the appellant and her mother to provide copies of 
any letters exchanged between them.  

In addition, as discussed below, the RO should ask the 
appellant to provide any further specific information as to 
her alleged stressors in accordance with the provisions of 
M21-1, Part III, 5.14; obtain from the service department or 
other appropriate agency the appellant's former spouse's 
service personnel records, including any DA Form 20, the 
record of trial of any courts-martial or other judicial 
records involving the appellant's former spouse, including 
any testimony by the appellant, and any record of 
investigation regarding the appellant or her former spouse; 
make a specific determination as to which stressor(s) are 
verified; and, only if a stressor is verified, have the 
appellant examined by a VA psychiatrist to determine any link 
between the diagnosis of PTSD and any verified stressor.  

Temporary Total Disability Under 38 C.F.R. § 4.29

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  In December 1995, the 
appellant filed a claim for benefits under 38 C.F.R. § 4.29 
for a period of hospitalization for PTSD beginning in 
November 1995.  Service connection has not yet been 
established for PTSD, although the claim of service 
connection for PTSD is being remanded for additional 
development.  Because the claim for benefits under 38 C.F.R. 
§ 4.29 is dependent on the outcome of the claim of service 
connection for PTSD, these two claims are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The temporary total disability claim is, therefore, 
remanded without action so that it may be addressed by the RO 
after a determination is made on the PTSD claim.  

Fibrocystic Disease of Both Breasts and Residuals of a Neck 
Injury

The claims of entitlement to a compensable evaluation for 
fibrocystic disease of both breasts and entitlement to an 
evaluation in excess of 10 percent for residuals of a neck 
injury C5-C6, including chronic muscular strain superimposed 
on degenerative instability, are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, they are not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  

The most recent VA examinations addressing the severity of 
these disabilities were conducted in April 1996.  The Board 
is not required, pursuant to its duty to assist to remand 
solely because of the passage of time since the preparation 
of an otherwise adequate examination report.  An exception to 
this general rule exists where the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the examination.  VA O.G.C. Prec. Op. 11-
95, slip op. at 10 (Apr. 7, 1995).  In this case, the 
appellant so asserted in her April 1997 hearing testimony.  
The claims will be remanded for further development.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old).  

The case is REMANDED for the following development:

1. The RO should request that the 
appellant supply the names and 
addresses of any individuals or 
treatment facilities that have treated 
her for fibrocystic disease of both 
breasts and cervical spine 
disabilities since April 1996, and the 
dates of such treatment.  The RO 
should also request that the appellant 
supply the names and addresses of any 
individuals or treatment facilities 
that have treated her for a stomach 
disorder, a headache disorder, and 
PTSD since December 1997, and the 
dates of such treatment.  After 
securing any necessary releases, the 
RO should obtain complete clinical 
records of such treatment and 
associate them with the claims folder.  

2. The RO should ask the appellant to 
provide any further specific 
information as to her alleged 
stressors in accordance with the 
provisions of M21-1, Part III, 5.14.  

3. The RO should ask the appellant's 
mother to fully discuss the nature and 
subjects of telephone conversations 
between her and the appellant during 
the appellant's service, particularly 
the treatment of the appellant by her 
former spouse.  In addition, the RO 
should ask the appellant and her 
mother to provide copies of any 
letters exchanged between them.  

4. The RO should obtain from the service 
department or other appropriate agency 
the appellant's former spouse's 
service personnel records, including 
any DA Form 20; the record of trial of 
any courts-martial or other judicial 
records involving the appellant's 
former spouse, including any testimony 
by the appellant; and any record of 
investigation regarding the appellant 
or her former spouse.  

5. After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If 
the RO determines that the record 
establishes the existence of 
stressor(s), the RO must specify what 
stressor or stressors in service it 
has determined the record establishes.  
In reaching this determination, the RO 
should address any credibility 
questions raised by the record.  

6. Only if the RO determines that the 
record establishes the existence of a 
stressor or stressors, then the 
appellant should be afforded a 
VA psychiatric examination to 
determine the nature and etiology of 
all psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the 
record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should reflect review of 
pertinent material in the claims 
folder.  If a diagnosis of PTSD is 
made, the examiner should specify (1) 
whether each alleged stressor found by 
the RO to be established in the record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the rationale 
for all opinions expressed.  All 
necessary special studies, to include 
psychological testing and evaluation, 
should be accomplished.  

7. The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of her claimed 
stomach disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review 
in conjunction with the examination.  
The examiner should obtain all 
pertinent history concerning the 
claimed disorder.  All necessary tests 
and studies should be conducted.  The 
report of examination should contain a 
detailed account of all manifestations 
found to be present.  The examiner 
should be asked to identify any 
stomach disorder found and render an 
opinion as to whether it is at least 
as likely as not that any stomach 
disorder noted is related to service, 
based on the examination results and 
the examiner's review of the claims 
file.  

8. The RO should schedule the appellant 
for a neurologic examination to 
determine the nature and etiology of 
her claimed headache disorder.  The 
claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction 
with the examination.  The examiner 
should obtain all pertinent history 
concerning the claimed disorder.  All 
necessary tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of 
all manifestations found to be 
present.  The examiner should be asked 
to identify any headache disorder 
found and render an opinion as to 
whether it is at least as likely as 
not that any headache disorder noted 
is related to service, based on the 
examination results and the examiner's 
review of the claims file.  

9. The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the fibrocystic 
disease of both breasts.  The claims 
folder and a copy of this REMAND must 
be made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations 
of the disability found to be present.  
The examiner should be asked to 
determine whether there is any 
scarring or disfigurement associated 
with the disability, or any 
symptomatology consistent with eczema, 
including ulceration, exudation, 
exfoliation, itching, crusting, or 
systemic or nervous manifestations. 

10. The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the cervical 
spine disability.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review 
in conjunction with the examination.  
The pertinent history concerning the 
disabilities should be obtained, and 
all necessary tests and studies, 
including x-ray studies and range of 
motion measurements, should be 
accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  

11. The RO should issue a statement of 
the case to the appellant and her 
representative addressing the issue of 
entitlement to service connection for 
a bilateral leg disorder.  The 
statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The 
appellant must be advised of the time 
limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if an appeal is 
perfected, this issue should be 
returned to the Board for further 
review.  

12. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with this REMAND.  If not, 
the RO should undertake remedial 
action before returning the claim to 
the Board.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals


 

?  M21-1, Part III, 5.14(c)(3) and (9), improperly requires that the existence of an in-service stressor be 
shown by "the preponderance of the evidence."  Any such requirement is inconsistent with the benefit of the 
doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  Patton v. West, 12. Vet. App. 272, 280 
(1999).  

